Citation Nr: 0124472	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  95-25 924	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for lumbar strain with 
degenerative joint disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cervicodorsal 
strain.

3.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a February 1995 rating 
decision by the RO that denied a claim of entitlement to 
service connection for lumbar strain with degenerative joint 
disease and an application to reopen a previously denied 
claim of service connection for cervicodorsal strain.  The 
veteran was notified of these actions by a letter in 
March 1995.  

This matter is also on appeal from an October 1999 rating 
decision by the RO that denied a claim of entitlement to an 
increased rating for PTSD in excess of 70 percent and denied 
a claim of entitlement to TDIU.  (The veteran's 
service-connected psychiatric disability had been previously 
characterized as schizophrenia, rated as 70 percent disabling 
since April 1980.)  Previously, this case was before the 
Board in September 2000 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has resulted in his 
being demonstrably unable to obtain or retain employment.

2.  By rating action in March 1974, the RO denied a claim of 
entitlement to service connection for cervicodorsal strain.  
The veteran was notified of the denial, but did not initiate 
an appeal.  

3.  Evidence received since the March 1974 RO denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim of service connection for 
cervicodorsal strain.


CONCLUSIONS OF LAW

1.  An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.27, 4.3, 4.7, 4.132 (Diagnostic Code 9411) (1996).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
cervicodorsal strain has not been submitted.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A claim of TDIU may not be considered when a total 
schedular rating is awarded.  38 C.F.R. § 4.16(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed after the 
veteran filed his claim in August 1995.  (The new criteria 
have been in effect since November 7, 1996.  See 61 Fed. 
Reg. 52,695-702 (Oct. 8, 1996) (effective Nov. 7, 1996).)  
Therefore, adjudication of a claim for an increased rating 
must now include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used to assign a rating.  
Id. at 313.  (The Board notes that the veteran was advised of 
the new criteria in a December 1999 statement of the case 
(SOC).)

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  Under the new schedular criteria, a 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The criteria in effect prior to those listed above provide 
for a 70 percent rating when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  Id.  A 
total rating was also warranted if the veteran was 
demonstrably unable to obtain or retain employment.  Id; 
Johnson v. Brown, 7 Vet. App. 95 (1994).  In Johnson, the 
United States Court of Appeals for Veterans Claims (Court) 
determined that the Secretary's interpretation that the three 
criteria for a 100 percent evaluation are each independent 
bases for awarding a 100 percent rating was reasonable.  
Johnson, 7 Vet. App. at 95.  In other words, if the veteran 
is demonstrably unable to obtain or retain gainful 
employment, he is entitled to a 100 percent evaluation 
whether the other criteria have been satisfied or not.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular rating for his service-
connected PTSD under the old criteria.  The recent medical 
evidence, particularly a December 2000 VA examination, tends 
to show that the criteria for a 100 percent rating for PTSD 
are characteristic of the veteran's disability picture.

The medical evidence shows that, when examined by VA in 
March 1997, a Global Assessment of Functioning (GAF) score of 
51-60 was assigned.  The impression was chronic, moderate 
PTSD.  The examiner noted that the veteran's history and 
description of the symptoms that occurred after discharge 
from service were very consistent with the diagnosis of PTSD 
rather than schizophrenic reaction or any other psychotic 
disorders.  The examiner further noted that the veteran might 
also have had an underlying, ongoing dysthymic disorder that 
would explain his depressive symptoms.

When examined by VA in May 1997, a GAF score of 51-60 was 
assigned.  The impression was as follows:  "[t]his finding 
disorder, rule out post[-]traumatic stress disorder."  The 
examiner opined that the veteran appeared to suffer from a 
mood disorder, mainly dysthymia.  The examiner further opined 
that the veteran also met some criteria for PTSD, which 
appeared mild to moderate in severity, and that the veteran 
did not seem at present employable.

When examined by VA in August 1999, a GAF score of 55 was 
assigned.  Chronic PTSD and mixed-type bipolar mood disorder 
were diagnosed.  

Since the March 1997, May 1997, and August 1999 VA 
examination reports reflected several diagnoses and were 
inadequate to determine to what extent the service-connected 
psychiatric disability affected the veteran's employability, 
the Board remanded the case for a new examination to 
reconcile the seeming conflict between certain findings and 
conclusions of record, especially since one of the opinions 
of record suggested total occupational impairment (see 
May 1997 VA examination report).  

Pursuant to the Board's September 2000 remand, a VA 
psychiatric examination was conducted in December 2000.  The 
examination report includes the examiner's detailed 
description of the veteran's psychiatric history, including 
the varying diagnoses and severity of symptoms.  The examiner 
noted that the veteran, at the time, was clearly experiencing 
psychotic symptoms, including paranoid thoughts and hearing 
voices.  The veteran reported ongoing nightmares, flashbacks, 
distressful and intrusive recollections of Korean War combat 
experiences, anger, irritability, and social withdrawal.  He 
saw a counselor on a regular basis and a psychiatrist who 
prescribed three separate medications - Depakote, Paxil, and 
Klonopin.  Although the veteran indicated that he derived 
some benefit from these medications, he stated that he 
continued to experience ongoing and significant PTSD symptoms 
as noted.  He had not attempted suicide in the past but 
reported that he had been prone to suicidal ideation.  

Mental status examination revealed that the veteran's 
appearance, attitude, and behaviors were generally within 
normal limits.  His attire was casual, neat, and appropriate.  
His hygiene was good.  He was cooperative and answered all 
questions appropriately.  He made good eye contact.  His 
sensorium was intact.  His speech was relevant and coherent, 
although somewhat under-productive.  His thought processes 
were rational, coherent, and goal directed.  There was no 
evidence of a thought disorder, marked confusion, 
hallucinations, or delusions.  However, the examiner noted 
that veteran had reported that episodically, he would hear 
voices.  There was no evidence of obsessions, compulsions, or 
ritualistic behaviors.  He was prone to frequent brooding and 
rumination of Korean War themes.  He was oriented times 
three.  His day-to-day short-term memory and concentration 
skills were grossly intact, but he did struggle to complete 
short-term memory and concentration tasks.  The examiner 
noted that it was likely that, episodically, these functions 
were disrupted by PTSD-related distress.  The veteran's mood 
was markedly anxious with some dysthymia noted.  His affect 
was constricted but appropriate.  He appeared capable of 
expressing affect appropriately in social situations; 
however, he was also prone to PTSD-related episodes of anger 
and irritability.  

The December 2000 VA examiner noted that the results of the 
veteran's current evaluation were consistent with a diagnosis 
of chronic, severe PTSD, as the veteran exhibited a full 
range of PTSD symptoms which were generally severe in nature.  
These symptoms included recurring flashbacks, recurring 
nightmares, frequent intrusive recollections resulting in 
significant distress.  The veteran was also prone to 
significant episodes of mental distress when he was exposed 
to any stimulus that reminded him of his wartime experiences.  
Consequently, the veteran had made significant efforts to 
avoid such exposure, which in turn had resulted in 
significant limitations in his mobility, particularly with 
regard to social activities.  The veteran was quite socially 
isolated and his only significant relationship was that with 
his wife.  The examiner further noted that the veteran had a 
restricted range of affect, symptoms of detachment, emotional 
estrangement from others and psychic numbing, marked 
difficulty in deriving pleasure from daily activities, and a 
sense of foreboding and doom regarding his future.  The 
veteran reported a significant sleep disturbance, episodes of 
irritability and anger, significant problems concentrating, 
significant problems with hypervigilance, and an exaggerated 
startle response.  In the examiner's opinion, there was no 
evidence of a schizophrenic disorder.  The veteran did not 
present with disorganized thinking, looseness of 
associations, or any other evidence of a thought disorder.  
The veteran did not have delusions or paranoid ideation.  

The VA examiner concluded that the veteran's overall insight 
and judgment regarding his PTSD symptoms were good; however, 
even with treatment, the veteran's symptoms remained severe.  
The examiner opined that it was likely that without 
treatment, the veteran's symptoms would progress to the point 
where hospitalization would be necessary.  A GAF score of 45 
was assigned.  Chronic and severe PTSD was diagnosed.  With 
respect to functional assessment, the examiner opined that 
the veteran's current level of personal and social adjustment 
was severely impaired.  With the exception of the veteran's 
relationship with his wife, he was markedly socially 
isolated.  The examiner further opined that the veteran's 
current level of occupational functioning was severely 
impaired.  It was felt that, if the veteran was otherwise a 
candidate for competitive employment, he would likely have 
severe problems in maintaining himself adaptively or 
appropriately in any competitive work situation.  The veteran 
would have marked problems in maintaining appropriate 
relationships with peers, supervisors, or the public.  He 
would likely have difficulty in carrying out work-related 
duties in a reliable manner due to the disruptive effects of 
his PTSD symptoms.  His prognosis at best was considered 
guarded.  It was also felt that his symptoms likely worsened 
over the previous several years.

As noted above, the December 2000 VA examination report 
reflects a GAF score of 45.  The American Psychiatric 
Association's (APA's) Diagnostic and Statistical Manual, 
Fourth edition (DSM-IV) provides that a GAF score rates the 
overall psychological functioning on a scale of zero to 100, 
with zero representing the lowest level of functioning.  See 
APA's Quick Reference to DSM-IV 44, n.1 (1994).  A GAF score 
of 41 to 50 suggests that the veteran's psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., being unable to keep a job) or some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The Board finds the most recent descriptions of the veteran's 
functional impairment significant in light of the old 
criteria used to rate psychiatric symptomatology.  The most 
recent evidence, especially the December 2000 VA examination 
report, tends to support a conclusion that the veteran's 
adverse symptomatology now renders him unable to maintain 
employment.  Given clinical assessments recently made, the 
most recent GAF score, and the increasing problems 
experienced by the veteran, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran meets the 
schedular criteria for the 100 percent rating - total social 
and industrial inadaptability.  Accordingly, an increased 
(100 percent) schedular rating is warranted for PTSD under 
the criteria in effect prior to November 7, 1996.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for an increased rating.  This so because the 
requirements of the new law have been satisfied.  By the SOC 
and supplemental statement of the case (SSOC) furnished to 
the veteran, the RO has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
Additionally, VA has assisted the veteran by obtaining 
records and conducting examinations.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran, 
especially since the total benefit sought has been granted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

New and Material Evidence

With respect to the claim to reopen, the Board notes that, by 
a March 1974 rating decision, the RO denied a claim of 
service connection for cervicodorsal strain.  In the same 
month, the RO notified the veteran of that decision, but he 
did not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.118 (1973).  In this 
regard, it should be noted that a previously denied claim of 
service connection may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 1991).  

Whether a previously denied claim of service connection 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider any underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  In its adjudication of the veteran's 
current claim, the RO specifically cited the "materiality" 
test adopted by the Court in the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Under the Colvin test, evidence was 
considered "material" when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
the outcome when the newly submitted evidence was viewed in 
light of all the evidence of record.  Colvin, 1 Vet. App. at 
174.  In September 1998, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) issued an opinion 
that overturned the test for materiality established in 
Colvin (the so-called "change in outcome" test).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
in Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  In invalidating this test, the Federal Circuit 
reasoned that the "reasonably likely to change the outcome" 
requirement was not only unnecessarily stringent, it was also 
inconsistent with the regulation on point, 38 C.F.R. 
§ 3.156(a), which merely required that newly submitted 
evidence bear directly or substantially on the specific 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

As noted above, the RO, in its February 1995 rating action, 
employed the now-invalidated Colvin test when addressing the 
veteran's claim to reopen.  The Court has held that, when the 
Board proposes to address in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(2000).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard, 4 Vet. App. at 
393.  In this regard, the Board noted in its September 2000 
remand that the veteran had not yet been afforded an 
opportunity to present argument and/or evidence to the RO on 
the matter of why his claim should be reopened in accordance 
with 38 C.F.R. § 3.156(a) without regard to the definition of 
materiality as set forth in Colvin.  Nor had he been provided 
a SOC or SSOC which reflected consideration of 38 C.F.R. 
§ 3.156(a) as the sole definition of "materiality."  The 
Board found that the February 1995 rating decision and 
subsequently prepared SOC and SSOC did not suggest anything 
to the contrary.  Consequently, in order to ensure that the 
veteran received full due process of law and that the 
possibility of prejudice was avoided, the Board remanded the 
matter to the RO in September 2000.  

The Board has reviewed the evidence associated with the 
claims folders since the March 1974 denial, and finds that 
new and material evidence has not been presented to reopen 
the claim of service connection for cervicodorsal strain.  
(The specific basis for the denial of service connection for 
cervicodorsal strain in March 1974 was that any cervicodorsal 
strain shown was due to an industrial accident.)

The evidence available at the time of the March 1974 denial 
included a February 1973 VA examination report in which the 
veteran reported that he had injured his back in May 1972 and 
had had neck and back pain ever since.  Strain of cervical 
and dorsal spine was diagnosed.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from Waldemar H. Boldt, M.D., dated in 
October 1974, who noted that the veteran had attributed the 
pain in his neck to an incident in May 1972, when he tripped 
and fell after getting his foot caught in a conveyor.  
Dr. Boldt also noted that there was also some question of 
possible residuals of an automobile accident in 1973.  
Additionally, correspondence from David Ellison, M.D., dated 
in November 1993, noted an injury to the veteran's neck in 
1972 had left him disabled.

The newly received evidence, which includes VA medical 
records and reports of examination, as well as many private 
reports and letters from physicians as noted above, does not 
tend to support the veteran's claim in a manner not 
previously shown.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  In short, this evidence is not new and material as 
defined by 38 C.F.R. § 3.156(a).  It merely shows that the 
veteran continued to have a strain that was generally 
attributed to an incident that occurred many years after his 
military service.  Consequently, the additional evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  

In deciding this claim, the Board has considered the 
provisions of the Veterans Claims Assistance Act of 2000.  
With respect to applicability of this new law, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  However, 
when a veteran is in receipt of a 100 percent schedular 
rating he is not eligible for a TDIU.  Green v. West, 11 Vet. 
App. 472, 476 (1998); 38 C.F.R. § 4.16(a) (2001).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD, the claim of entitlement to TDIU is now moot.  
Id.  Accordingly, the veteran's claim for TDIU benefits must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An increased (100 percent) schedular rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The application to reopen a claim of service connection for 
cervicodorsal strain is denied.

Entitlement to TDIU benefits is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday, 14 Vet. App. at 280.

Because of the change in the law brought about by the VCAA, a 
remand of the service connection claim is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  In 
order to ensure that the veteran in this case is afforded all 
the protections of the VCAA, as implemented by VA, a remand 
is required.

The veteran contends that his lumbar strain with degenerative 
joint disease is due to injury in service.  His service 
medical records show that, in July 1953, the veteran injured 
his back while diving into a pool and later re-injured it the 
following week.  It was noted that the veteran may have 
sustained a lumbosacral strain but it was felt that he was 
exaggerating his symptoms.  X-rays revealed a straightening 
of the lumbar spine with no definite evidence of a fracture.  
There was bi-concavity of the surfaces of the 4th and 5th 
lumbar vertebral bodies, and a concavity of the inferior 
surface of the 3rd lumbar vertebral body.  These findings 
were thought to be most likely developmental in origin.  

Post-service treatment reports show that the veteran had 
sought treatment for his back since 1972.  These records also 
show that he sustained a work-related injury in May 1972 and 
had had back problems since.  The more recent evidence 
includes a private July 1996 x-ray report which reveals that 
the veteran has degenerative disc disease with kyphoscoliosis 
of the upper lumber spine.  

Based on a review of the evidence of record, it is unclear 
whether any lumbar strain with degenerative joint disease, if 
extant, is due to injury sustained in service, rather than to 
a post-service event.  In this regard, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on these points.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  Specifically, the Board finds that a medical 
nexus opinion is required from an expert who has reviewed the 
entire claims file, something that has not yet been done.  
38 C.F.R. § 19.9 (2001).

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any records 
of past or current treatment for his back 
that have not already been made part of 
the claims file.  The RO should assist 
the veteran in obtaining evidence as 
required by the VCAA and implementing 
regulations.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for an orthopedic 
examination to determine the nature and 
probable etiology of any back disability.  
The claims folders, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, and examination findings must 
be considered in detail by the examiner.  
The examiner should provide an opinion as 
to the medical probability that any 
currently diagnosed back disability 
originated in, or is traceable to, 
military service, rather than to a post-
service injury.  The rationale for the 
examiner's opinion(s) should be explained 
in detail.  All opinions should be 
reconciled with private opinions 
suggesting that back disability is due to 
a May 1972 work-related injury.  If the 
examiner's opinions differ from the 
private opinions, the examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs from any opinions already 
of record.

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claim 
of service connection in accordance with 
all applicable laws and regulations, 
including the VCAA and the implementing 
regulations.  If the benefit sought is 
denied, a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



